Citation Nr: 1131197	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for inactive minimal pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the noncompensable evaluation in effect for inactive minimal pulmonary tuberculosis.

This appeal was previously before the Board in May 2011 and was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the May 2011 remand, the Board noted that a critical question to be determined in connection with his appeal is whether the Veteran's current complaints of breathing problems can be attributed in any degree to his service-connected minimal inactive pulmonary tuberculosis, or whether his breathing problems are attributed to non-service connected pathology resulting from his history of smoking between one and three packs of cigarettes per day for at least 50 years.  The Board directed that the Veteran be scheduled for a VA pulmonary tuberculosis examination by a physician to determine the current nature of his minimal inactive pulmonary tuberculosis disability and whether it caused any current pulmonary symptoms or disorder(s).  While a VA examination was provided in May 2011, the examination was conducted by a physician's assistant.  Additionally, the examiner stated in the examination report that a cosigned addendum will be sent hard copy for the examination.  However, such an addendum has not been associated with the claims file.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the May 2011 Board remand.

Additionally, pursuant to the Board's May 2011 remand instructions, in a May 2011 letter the RO/AMC requested that the Veteran provide a release form for any private physicians or hospitals that have treated him for his pulmonary tuberculosis disability since May 2005.  In support of his claim, in June 2011, the Veteran submitted letters from 2 treatment providers, Dr. J.B. and Dr. L.R., a physician from Pioneer Medical Associates.  Dr. J.B. indicated that the Veteran was under his care for over 25 years, until 2008, in his internal medicine practice.  Dr. L.R. stated that the Veteran has been under her care for the previous 2.5 years in her internal medicine practice.  Both providers opined that it seemed to them to be a reasonable assumption that the Veteran's service-related tuberculosis is a contributing factor in his chronic lung disease.  

The Veteran noted in a June 2011 statement that he had not received any additional treatment from outside the VA except as noted above letter.  The Board notes that the Veteran did not provide a release form for the clinical treatment records from Pioneer Medical Associates.  On remand, the Veteran should be given another opportunity to provide a release form for any such treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a completed release form so that VA may request the clinical records from Pioneer Medical Associates dating since May 2005.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.  

2.  Obtain the signed addendum to the May 2011 VA examination report from the Erie VA Medical Center.

3.  After the above has been completed to the extent possible, send the claims file to a VA physician who specializes in pulmonary medicine to obtain opinions concerning the relationship between the Veteran's current lung disorder and the service-connected inactive pulmonary tuberculosis.  After review of the claims file to include the examination findings from May 2011, the examiner is asked to respond to the following:

(a) Are any current pulmonary symptoms attributable to the Veteran's minimal inactive pulmonary tuberculosis?  If so, please note such symptoms.  If not, please explain the medical basis for attributing the symptoms to a different etiology.
(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected minimal inactive pulmonary tuberculosis.  If the examiner finds that a current pulmonary disorder is aggravated by the service connected minimal inactive pulmonary tuberculosis, he/she should quantify the degree of aggravation.  A medical analysis and rationale must be included with each opinion.

If the pulmonary specialist determines that a new examination is necessary to provide the requested opinions, one should be scheduled. 

4.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures.

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



